Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone 215.564.8000 Fax 215.564.8120 www.stradley.com October 23, 2015 Board of Trustees of Franklin California Tax-Free Trust One Franklin Parkway San Mateo, CA 94403-1906 Subject: Post-Effective Amendment No. 40 to the Registration Statement on Form N-1A relating to the Franklin California Tax-Free Trust, a Delaware statutory trust Registration No. 002-99112; File No. 811-04356 Ladies and Gentlemen: We have acted as counsel to the Franklin California Tax-Free Trust, a Delaware statutory trust (the “Trust”), including its series, the Franklin California Ultra-Short Tax-Free Income Fund (the “Series”), in connection with the preparation and filing with the U.S. Securities and Exchange Commission of Post-Effective Amendment No. 40 to the Registration Statement of the Trust on Form N-1A under the Securities Act of 1933 and Amendment No. 40 to such Registration Statement under the Investment Company Act of 1940 (the “Amendment”). We have reviewed the Trust’s Agreement and Declaration of Trust, Bylaws and resolutions adopted by the Trust’s Board of Trustees, and such other legal and factual matters as we have deemed appropriate. This opinion is based exclusively on the Delaware Statutory Trust Act and does not extend to the securities or “blue sky” laws of the State of Delaware or other States. We have assumed the following for purposes of this opinion: 1.
